Citation Nr: 1019533	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a right lower abdominal shell fragment wound.  

2.  Entitlement to an increased initial rating for residuals 
of a right calf shell fragment wound, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased initial rating for residuals 
of a left cheek shell fragment wound, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned 0 percent ratings for 
residuals of a right lower abdominal shell fragment wound, a 
right calf shell fragment wound, and a left cheek shell 
fragment wound.  The Veteran testified before the Board in 
April 2007.  The Board remanded these claims for further 
development in October 2008.  

A February 2009 rating decision increased the ratings for 
residuals of a right calf shell fragment wound and residuals 
of a left cheek shell fragment wound, from 0 to 10 percent 
disabling, effective September 1, 2004.  However, as these 
grants do not represent total grants of benefits sought on 
appeal, the claims for increase remain before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The residuals of a right lower abdominal shell fragment 
wound (pelvic girdle 1) are not manifested by any subjective 
complaints.  Objective manifestations include a minimal scar.  
There is no evidence of tissue loss, loss of muscle strength, 
intermuscular scarring, adhesion to the bone, impairment of 
muscle tonus, muscle herniation, or tendon damage.  The 
manifestations amount to no more than slight muscle injury.  

2.  The residuals of a right lower abdominal shell fragment 
wound (limitation of motion) are manifested by full range of 
motion without pain, with no additional limitation of motion 
due to repetitive motion or flare-ups.  There is no x-ray 
evidence of degenerative arthritis.    

3.  The Veteran's right lower abdominal scar due to residuals 
of a right lower abdominal shell fragment wound is stable, 
superficial, not painful or tender on examination, and covers 
an area of less than 929 square centimeters. 

4.  The Veteran has no neurological manifestations due to the 
residuals of his right lower abdominal shell fragment wound.  

5.  The residuals of a right calf shell fragment wound 
(posterior and lateral crural muscles and muscles of the 
calf) are manifested by subjective complaints of pain, 
weakness, and increased fatigability.  Objective 
manifestations include entrance and exit scars.  There is no 
evidence of tissue loss, loss of muscle strength, 
intermuscular scarring, adhesion to the bone, impairment of 
muscle tonus, muscle herniation, or tendon damage.  The 
manifestations amount to no more than moderate muscle injury.  

6.  The residuals of a right calf shell fragment wound are 
manifested by full range of motion without pain, with no 
additional limitation of motion due to repetitive motion or 
flare-ups.  There is no x-ray evidence of degenerative 
arthritis.    

7.  The Veteran's right calf scars due to residuals of a 
right calf shell fragment wound are stable, superficial, not 
painful or tender on examination, and cover an area of less 
than 39 square centimeters and 929 square centimeters. 

8.  The Veteran has mild incomplete paralysis of the 
superficial peroneal nerve of the right leg due to the 
residuals of his right calf shell fragment wound.

9.  The residuals of a left cheek shell fragment wound 
(muscles of the side and back of the neck) are manifested by 
subjective complaints of pain.  Objective manifestations 
include a minimal scar.  There is no evidence of tissue loss, 
loss of muscle strength, intermuscular scarring, adhesion to 
the bone, impairment of muscle tonus, muscle herniation, or 
tendon damage.  The manifestations amount to no more than 
moderate muscle injury.  

10.  The residuals of a left cheek shell fragment wound 
(limitation of motion) are manifested by full range of motion 
without pain, with no additional limitation of motion due to 
repetitive motion or flare-ups.  There is no x-ray evidence 
of degenerative arthritis.    

11.  The Veteran's left cheek scar due to residuals of a left 
cheek shell fragment wound is stable, superficial, not 
painful or tender on examination, and does not have any of 
the characteristics of disfigurement. 

12.  The Veteran has no more than mild incomplete paralysis 
of the fifth (trigeminal) cranial nerve due to the residuals 
of his left cheek shell fragment wound, and no evidence of 
interference with mastication.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residuals 
of a right lower abdominal shell fragment wound have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5251, 5252, 5253; 38 C.F.R. 
§ 4.73, DC 5316 (2009); 38 C.F.R. § 4.118, DCs 7802, 7804 
(October 22, 2008); 38 C.F.R. § 4.124a, DC 8529 (2009).  

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a right calf shell fragment wound have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5257, 5260, 5261; 38 C.F.R. 
§ 4.73, DC 5311 (2009); 38 C.F.R. §§ 4.118, DCs 7801, 7802, 
7804 (October 22, 2008).     

3.  The criteria for a rating in excess of 10 percent for the 
residuals of a left cheek shell fragment wound have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.14, 4.55, 
4.71a, 4.124a, Diagnostic Codes (DCs) 5003, 5237, 5243, 5325, 
8405; 34 C.F.R. § 4.73, DCs 5325, 5327 (2009); 38 C.F.R. 
§§ 4.118, DCs 7800, 7804 (October 22, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran has a 0 percent rating for residuals of a shell 
fragment wound to the right lower abdominal.  Diagnostic Code 
(DC) 5316, which pertains to injuries of Muscle Group XVI, is 
applicable in this case.  Muscle Group XVI encompasses pelvic 
girdle group 1.  The functions of these muscles include 
flexion of the hip.  Under that diagnostic code, a 0 percent 
rating is warranted if impairment of the muscle group is 
slight; a 10 percent rating is warranted if impairment of the 
muscle group is moderate; a 30 percent rating is warranted if 
impairment of the muscle group is moderately severe; and a 40 
percent rating is warranted if impairment of the muscle group 
is severe.  38 C.F.R. § 4.73, DC 5316 (2009).  

The Veteran's residuals of a shell fragment wound to the 
right calf have been rated as 10 percent disabling under DC 
5311, which pertains to injuries of Muscle Group XI.  Muscle 
Group XI encompasses the posterior and lateral crural muscles 
and muscles of the calf.  The functions of these muscles 
include propulsion, plantar flexion of foot, stabilization of 
arch, flexion of toes, and flexion of knee.  Under that 
diagnostic code, a 10 percent rating is warranted if 
impairment of the muscle group is moderate; a 20 percent 
rating is warranted if impairment of the muscle group is 
moderately severe; and a 30 percent rating is warranted if 
impairment of the muscle group is severe.  38 C.F.R. § 4.73, 
DC 5311 (2009).

The Veteran has a 10 percent rating for residuals of a shell 
fragment wound to the left cheek under DC 5323, which 
pertains to injuries of Muscle Group XXIII.  Muscle Group 
XXIII encompasses the muscles of the side and back of the 
neck.  The functions of these muscles include movements of 
the head and fixation of shoulder movements.  Under that 
diagnostic code, a 10 percent rating is warranted if 
impairment of the muscle group is moderate; a 20 percent 
rating is warranted if impairment of the muscle group is 
moderately severe; and a 30 percent rating is warranted if 
impairment of the muscle group is severe.  38 C.F.R. § 4.73, 
DC 5323 (2009).  DC 5325, which pertains to muscle injury of 
the facial muscles, is also potentially applicable.  Under 
that diagnostic code, the functional impairment is to be 
evaluated as seventh (facial) cranial nerve neuropathy under 
DC 8207, as a disfiguring scar under DC 7800.  A minimum 10 
percent rating is warranted if the injury interferes to any 
extent with mastication.  38 C.F.R. § 4.73, DC 5325 (2009).  

A slight muscle wound is a simple wound of muscle without 
debridement or infection.  A history consistent with a slight 
muscle disability would include healing with good functional 
results and no cardinal signs or symptoms.  Objective 
findings of a slight muscle disability include minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.  38 C.F.R. § 4.56 (d)(2) (2009).    

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate muscle 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings of a moderate muscle disability include entrance and 
(if present) exit scars, small or linear, indicative of short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to sound side.  38 C.F.R. § 4.56 (d)(2) (2009).    

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) 
(2009).    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).     

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss, taking into account any 
part of the musculoskeletal system that becomes painful on 
use.  38 C.F.R. § 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2009).  The Board 
notes that the provisions regarding painful motion and 
functional lost must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
those provisions of should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
38 C.F.R. §§ 4.40, 4.45 (2009); Johnson v. Brown, 9 Vet. App. 
7 (1996).   

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The standardized description of joint measurements is 
provided in Plate II and Plate V under 38 C.F.R. § 4.71 
(2009).  For VA purposes, normal extension and flexion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2009).  Normal hip flexion is from 0 to 125 degrees, and 
normal abduction of the hip is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II (2009).  Normal extension and 
forward flexion of the cervical spine is from 0 to 45 
degrees.  Normal left and right lateral flexion of the 
cervical spine are from 0 to 45 degrees, and normal left and 
right lateral rotation of the cervical spine are from 0 to 80 
degrees.  Normal combined range of motion of the cervical 
spine is 340 degrees.  38 C.F.R. § 4.71, Plate V (2009).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the knee and hip are considered major joints, 
and the cervical vertebrae are considered groups of minor 
joints.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010 (2009).  Diagnostic Code 5010, 
used to rate traumatic arthritis, directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003 (2009).  When, however, 
the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003 (2009).  In the absence of limitation 
of motion, X- ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5003, Note 1 (2009).  

Because there is no X-ray evidence of arthritis in the right 
knee or neck, and the Veteran is currently in receipt of 10 
percent ratings for those disabilities under muscle injury 
codes that consider limitation of motion, the criteria listed 
in DC 5003 cannot serve as bases for increased ratings for 
the right calf and left cheek shell fragment wounds.  
Similarly, because there is no X-ray evidence of arthritis in 
the right hip, the criteria listed under DC 5003 cannot serve 
as a basis for an increased rating for the right lower 
abdominal shell fragment wound.  The Board will therefore 
discuss the applicability of the other regulatory criteria.   

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009).  

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective October 23, 2008.  
Those amendments only apply to applications for benefits 
received on or after October 23, 2008, or where the Veteran 
specifically requests review under those regulations.  73 
Fed. Reg. 54, 708 (Sept. 23, 2008).  While the Veteran can 
request a review under the new criteria, the Veteran has not 
requested such a review.  Therefore, the amended regulations 
are not for application in this appeal.

The Veteran's available service medical records from October 
1968 to April 1969 are negative for a treatment entry for his 
left cheek shell fragment wound.  A March 1969 medical record 
shows that the Veteran sustained metal fragment wounds in the 
lower chest wall, abdomen, and right leg.  There were two 
small fragments in the abdominal cavity, but the Veteran had 
no abdominal symptoms at the time of admission and remained 
free of pain for several hours.  Observation was continued 
rather than proceeding with abdominal exploration.  The 
Veteran continued to do well, remaining afebrile, and 
eventually returned to his regular diet.  He was hospitalized 
for eight days.  An April 1969 medical record shows that the 
Veteran received dressing treatment for his metal fragment 
wounds of the abdomen, right leg, and thorax.  

On VA scar examination in September 2005, the Veteran had a 
hypopigmented scar on the right lower abdomen that was 2.5 
centimeters long and 1.5 centimeters wide.  The scar was 
nontender and had no induration or adhesion.  There was a 
mild keloid.  There were two scars on the Veteran's right 
calf.  The top scar on the right calf was 4 centimeters long, 
1.5 centimeters wide, and 1.5 centimeters deep.  It was 
nontender with hypopigmented skin and an induration.  There 
was no restriction of movements.  Approximately 3 centimeters 
below the top scar on the right calf, there was a nontender 
scar that was 0.5 centimeters wide and 2 centimeters long.  
It had a slight keloid and was hypopigmented.  There were no 
adhesions, induration, or restriction of movement.  The 
Veteran also had a scar on the left cheek that was 2 
millimeters round and 2 millimeters deep.  The scar itself 
had normal surrounding skin with no hypopigmentation.  There 
were no adhesions, restriction of movement, or tenderness.  
In the area of the left cheek scar, the Veteran had decreased 
sensation to light touch, vibratory sense, and monofilament 
testing.  None of the Veteran's scars were unstable, and all 
were superficial except for the top scar on the right calf.  
There was no evidence of any inflammation, edema, limitation 
of motion or function caused by the scars, or inflexibility.  
There was no gross distortion of the face.  All of the scars 
had mild keloid formation, but none were deep or sensitive.  

At a September 2005 VA muscles examination, the Veteran 
denied any flare-ups of muscle pain or any scar pain.  The 
examiner identified the injured muscles as being muscle group 
XI in the right calf, muscle group XXIII in the face, and 
muscle group XVI in the right lower abdominal region.  No 
muscles were noted to be destroyed, and all muscles were 
found to be well-healed.  The Veteran described experiencing 
numbness in the left cheek.  Examination revealed that there 
was tissue loss in the top scar on the right calf that was 
1.5 centimeters deep.  There was no evidence of adhesions, 
tendon damage, bone damage, joint damage, muscle herniation, 
or loss of joint function.  Muscle strength in the lower 
extremities was normal.  All muscles and all joints had full 
range of motion without weakness, spasms, pain, or 
fatigability.  Repetitive motion testing of all joints was 
within normal limits.  There was nerve damage in the face 
only because of the chronic numbness in the left cheek.  The 
Veteran had no known arthritis from any of the scars.  The 
diagnosis was status post shrapnel wounds, asymptomatic 
except for the facial scar.  

On VA examination in December 2008, the Veteran reported that 
in February 1969, a fellow soldier tripped on a grenade that 
caused an explosion.  He stated that there had been metal in 
the right lower abdominal wound that had to be removed.  He 
was hospitalized for about a month after the initial injury.  
He reported that the right lower abdominal wound was 
currently not causing muscle damage.  Examination revealed no 
evidence of loss of deep fascia or muscle substance, 
impairment of muscle tonus, intermuscular scarring, adhesion 
to bone, muscle herniation, limitation of motion, bone 
damage, or tendon damage.  There was also no loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement.  The 
Veteran had a scar on the right lower abdominal that measured 
1.5 centimeters by 0.7 centimeters.  The scar was not 
painful, tender to touch, or adherent.  There were no 
separate entry and exit scars.  Neurological examination was 
normal.      

Regarding the right calf wound, the Veteran stated that he 
was shot in the right calf after the grenade explosion.  The 
wound got infected and required surgical debridement.  He 
complained that the calf area was painful and would flare up 
if he was active.  The examiner found that the right calf 
shell fragment wound was due to a single, high velocity, 
large caliber bullet.  The Veteran was treated for his right 
calf wound and hospitalized for 46 days, returning back to 
duty after the hospitalization.  The wound was a through and 
through injury that was initially infected before healing.  
The Veteran complained of pain, weakness, and increased 
fatigability but denied decreased coordination and 
uncertainty of movement.  He reported weekly flare-ups of 
pain that lasted one to two days and were 6-7/10 in severity.  
He stated that he favored the right leg and was unable to 
walk normally.  Examination revealed full muscle strength and 
no tissue loss.  There were exit and entrance scars as well 
as diminished sensation to sharp stimuli distal to the wound 
extending approximately 1 centimeter past the distal edge of 
the scar.  There was no evidence of loss of deep fascia or 
muscle substance, impairment of muscle tonus, intermuscular 
scarring, adhesion to bone, muscle herniation, limitation of 
motion, bone damage, or tendon damage.

With respect to the left cheek, the Veteran reported that he 
was shot through the left side of the cheek in December 1968.  
The examiner found that the left cheek shell fragment wound 
was due to a single, high velocity, large caliber bullet.  He 
was treated for his wound and hospitalized for 11 days before 
returning back to duty.  The wound was a through and through 
injury.  There was no initial infection.  The Veteran 
complained of pain and twitching in the left cheek but denied 
any decreased coordination, increased fatigability, weakness, 
or uncertainty of movement.  He stated that he had weekly 
flare-ups of pain that lasted for hours and were a 4/10 in 
severity.  He reported no additional loss of function.  
Examination revealed sensory loss to sharp stimuli in the 
trigeminal nerve.  There was no evidence of loss of deep 
fascia or muscle substance, impairment of muscle tonus, 
intermuscular scarring, adhesion to bone, muscle herniation, 
limitation of motion, bone damage, tendon damage, loss of 
power, lowered threshold of fatigue, or fatigue-pain.      

The examiner found that the right lower abdominal and left 
cheek shell fragment wounds did not have a significant effect 
on the Veteran's routine daily activities while the right 
calf shell fragment wound had a mild effect on toileting and 
hygiene activities and a moderate effect on other routine 
daily activities.  The examiner stated that there were 
neurological deficits associated with the left cheek and 
right calf wounds.  On neurological examination, the Veteran 
complained of pain in the back of the right calf and left 
side of the cheek.  Tone bulk strength of the upper and lower 
extremities was within normal limits.  Reflexes were 2+ and 
normal.  There was no muscle atrophy, abnormal muscle tone or 
bulk, abnormal movements, or limitation of function affected 
by nerve disorders.  Gait and balance were normal.  

Residuals of Right Lower Abdominal Shell Fragment Wound

The Board finds that the objective findings of record are not 
indicative of any more than a slight muscle injury.  There 
are no objective findings of a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  There is no evidence of entrance and exit scars, 
small or linear, indicative of short track of missile through 
muscle tissue, some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to sound side.  While the 
evidence tends to indicate lengthy hospitalization in 
service, the evidence does not show that lengthy 
hospitalization was necessary due solely to the shell 
fragment wound of the right lower abdominal.  The Veteran had 
other, more severe, shell fragment injuries, some of which 
are being considered in this decision.  Additionally, there 
was no evidence of loss of strength, fatigue, weakness, 
decreased endurance, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  There was also no 
evidence of a significant effect on routine daily activities.  
The Board thus finds that a rating in excess of 0 percent is 
not warranted under DC 5316.  

With regard to diagnostic codes based on limitation of 
motion, relevant diagnostic codes in this case include DC 
5251, which contemplates limitation of extension of the 
thigh; DC 5252, which contemplates limitation of flexion of 
the thigh; and DC 5253, which contemplates impairment of the 
thigh.  

Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail 
joint of the hip), and 5255 (impairment of the femur) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of those conditions.    

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, a maximum 10 
percent rating is warranted.  Diagnostic Code 5252 addresses 
limitation of flexion of the thigh.  When flexion is limited 
to 45 degrees, a 10 percent rating is warranted.  When 
flexion is limited to 30 degrees, a 20 percent rating is 
warranted.  When flexion is limited to 20 degrees, a 30 
percent rating is warranted.  When flexion is limited to 10 
degrees, a 40 percent rating is warranted.  Diagnostic Code 
5253 addresses impairment of the thigh.  A 10 percent rating 
is assigned when there is limitation of rotation of the 
thigh, and the Veteran cannot toe-out more than 15 degrees, 
or when there is limitation of adduction of the thigh, and 
the Veteran cannot cross the legs.  When there is limitation 
of abduction, and motion lost beyond 10 degrees, a 20 percent 
rating is assigned.  38 C.F.R. § 4.71a, DCs 5251, 5252, 5253 
(2009).  

On VA examination in September 2005, all of the Veteran's 
joints had full range of motion without weakness, spasms, 
pain, or fatigability.  Repetitive motion testing of all 
joints was also within normal limits.  Based upon those 
measurements, the Board finds that the Veteran is not 
entitled to a higher rating for his right lower abdominal 
gunshot wound.  Specifically, he does not have limitation of 
extension of the thigh at the hip to 5 degrees, limitation of 
flexion of the thigh at the hip to 45 degrees, limitation of 
adduction of the thigh and cannot cross legs, or limitation 
of rotation of the thigh and cannot toe-out more than 15 
degrees in the affected leg, as is required for a 10 percent 
rating under DC 5251, DC 5252 or DC 5253.  38 C.F.R. § 4.71a, 
DCs 5251, 5252, 5253.   

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or flare-ups, there was no 
additional limitation of motion with repetitive motion or 
flare-ups found at any VA medical examination.  The Board 
finds, in considering the foregoing and applying the above 
figures to the limitation of motion codes, that the criteria 
for more than a 0 percent rating for the right thigh are not 
satisfied.  There is no credible evidence that any pain on 
use or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in the 
right thigh being limited in motion to the extent required 
for a 10 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Veteran's scar due to his right lower abdominal shell 
fragment wound may also be rated under the applicable skin 
criteria.  Diagnostic Codes 7800 (disfigurement of the head, 
face, or neck), 7801 (scars, other than head, face, or neck, 
that are deep or that cause limited motion), 7803 
(superficial, unstable scars), and 7805 (other scars, rated 
on limitation of function of affected part) are not 
applicable, because the medical evidence does not show that 
the Veteran has any of those conditions.

Diagnostic Code 7802 provides for a 10 percent rating for a 
superficial scar, other than head, face, or neck, that 
measures an area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2008).   

The Veteran's right lower abdominal had a hypopigmented scar 
on the right lower abdomen that was measured to be 2.5 
centimeters long and 1.5 centimeters wide at the September 
2005 VA examination and measured to be 1.5 centimeters by 0.7 
centimeters at the December 2008 VA examination.  The scar 
was not tender or painful and had no induration or adhesion.  
There was a mild keloid.  The scar was found to be stable and 
superficial.  There was no evidence of any inflammation, 
edema, limitation of motion or function caused by the scar, 
or inflexibility.  The scar on the Veteran's right lower 
abdominal was not larger than 929 square centimeters.  
Accordingly, the Board finds that the Veteran is not entitled 
to a separate 10 percent rating for his scar due to his right 
lower abdominal shell fragment wound under DC 7802.  

Diagnostic Code 7804 provides for a 10 percent rating for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, DC 7804 (2008).  The Veteran's VA examinations in 
September 2005 and December 2008 show that the scar on his 
right lower abdominal was not painful or tender to the touch.  
Therefore, the Board finds that the Veteran is not entitled 
to a separate 10 percent rating for his scar due to his right 
lower abdominal shell fragment wound under DC 7804.    

Diagnostic Code 8529 provides the rating criteria for 
paralysis of the external cutaneous nerve of the thigh.  A 0 
percent rating is warranted for mild or moderate paralysis.  
A 10 percent rating is warranted for severe to complete 
paralysis.  38 C.F.R. § 4.124a, DC 8529 (2009).  The medical 
evidence of record shows that there have been no neurological 
deficits or abnormalities found at any time during 
examinations in the area of the lower abdominal shell 
fragment wound.  The Board therefore finds that the Veteran 
is not entitled to a separate rating for any neurological 
manifestations of his right lower abdominal shell fragment 
wound.
  
In sum, the weight of the credible evidence demonstrates that 
the Veteran's residuals of a right lower abdominal shell 
fragment wound do not warrant a rating in excess of 0 percent 
under the applicable diagnostic criteria for muscle injury, 
limitation of motion, skin disabilities, or neurological 
disabilities during any of the time under consideration since 
service connection was established.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Residuals of Right Calf Shell Fragment Wound 

The Board finds that the objective findings of record are not 
indicative of any more than a moderate muscle injury.  There 
are no objective findings of loss of muscle function of the 
right calf.  There is evidence of a through and through wound 
due to a single bullet and not caused by a small 
high-velocity or large low-velocity missile, but rather a 
large high-velocity missile.  Although there was debridement 
and initial infection of the right calf wound, with 46 days 
hospitalization to return to duty, there were no residuals of 
debridement or prolonged infection, sloughing of soft parts, 
or intermuscular scarring.  While the Veteran had entrance 
and exit scars, there is no evidence of a track of a missile 
through one or more muscle groups with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  The 
December 2008 VA examination specifically found no loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles.  In fact, no muscles were found to be destroyed, and 
instead, all muscles were found to be well-healed.  While the 
evidence tends to indicate lengthy hospitalization in 
service, particularly due to infection, the residuals do not 
more near approximate those for a moderately severe muscle 
injury.  While pain, weakness, and increased fatigability 
were noted on examination in December 2008, the examiner did 
not find loss of strength, fatigue-pain, impairment of 
coordination, decreased endurance, or uncertainty of 
movement.  The right calf shell fragment wound was only found 
to have a mild effect on toileting and hygiene activities and 
a moderate effect on other routine daily activities.  The 
Board thus finds that a rating in excess of 10 percent is not 
warranted under DC 5311 because no more than moderate injury 
is shown.    

With regard to diagnostic codes based on limitation of 
motion, relevant diagnostic codes in this case include DC 
5257, which contemplates recurrent subluxation or lateral 
instability of the knee; DC 5260, which contemplates 
limitation of flexion of the leg; and DC 5261, which 
contemplates limitation of extension of the leg.  38 C.F.R. 
§ 4.71a, DCs 5257, 5260, 5261 (2009).

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of those conditions.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  
On the above examinations, the Veteran's right knee had full 
extension and flexion.  Diagnostic Codes 5260 and 5261 
therefore cannot serve as bases for an increased rating in 
this case.  The flexion of the Veteran's right knee would 
have to be limited to 30 degrees, and the extension of the 
right knee would have to be limited to 15 degrees, in order 
to warrant an increased rating of 20 percent.  38 C.F.R. 
§ 4.71a, DCs 5260, 5261 (2009).  Full range of motion of the 
knee does not warrant compensable ratings under DCs 5260 or 
5261.  

Separate ratings can be assigned when the criteria for a 
compensable rating under both DC 5260 and DC 5261 are met.  
VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 
(2004).  The Board has determined that the Veteran is not 
entitled to a compensable rating under DC 5261 or DC 5260.  
Because he did not meet the criteria for a compensable rating 
under DCs 5260 or 5261, there is no basis for the assignment 
of separate compensable ratings under DCs 5260 or 5261.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The Veteran had no further loss of 
range of motion on repetitive motion due to pain, and there 
is no objective evidence which suggests that, on repetitive 
use, the right knee would be restricted by pain or other 
factors to only 30 degrees flexion or 15 degrees extension, 
the criteria for a 20 percent rating, or restricted such that 
any separate compensable rating would be warranted.  Thus, 
even considering the effects of pain on use, there is no 
probative evidence that the right knee is limited in motion 
to 15 degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Furthermore, the Board finds that the evidence does 
not show that any additional functional limitation would 
result in the Veteran warranting any separate compensable 
ratings for limitation of extension and flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2009).  The Board finds that the 
Veteran is not entitled to a separate rating under DC 5257.  
Although the Veteran complained of favoring the right leg and 
being unable to walk normally, there was no objective 
evidence of instability.  In fact, gait and balance were 
found to be normal on VA examination in December 2008.  
Additionally, there was no clinical evidence of subluxation 
of the knee.  Because there is no objective evidence of any 
instability or subluxation, an increased rating for the 
Veteran's right calf shell fragment wound is not warranted 
under DC 5257.

The Veteran's scar due to his right calf shell fragment wound 
may be rated under the applicable skin criteria.  Diagnostic 
Codes 7800 (disfigurement of the head, face, or neck), 7803 
(superficial, unstable scars), and 7805 (other scars, rated 
on limitation of function of affected part) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of those conditions.  The 
assignment of a rating based on muscular disability already 
rate the Veteran for any limitation of function of the 
affected part.   

Diagnostic Code 7801 provides the criteria for a scar, other 
than head, face, or neck, that is deep or that causes limited 
motion.  A 10 percent rating is warranted for a scar that 
measures an area or areas exceeding 6 square inches (39 
square centimeters).  A 20 percent rating is warranted for a 
scar that measures an area or areas exceeding 12 square 
inches (77 square centimeters).  A 30 percent rating is 
warranted for a scar that measures an area or areas exceeding 
72 square inches (465 square centimeters).  A 40 percent 
rating is warranted for a scar that measures an area or areas 
exceeding 144 square inches (929 square centimeters).  
38 C.F.R. § 4.118, DC 7801 (2008).  Diagnostic Code 7802 
provides for a 10 percent rating for a superficial scar, 
other than head, face, or neck, that measures an area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2008).   

The Veteran's right calf had two scars.  The top scar on the 
right calf was 4 centimeters long, 1.5 centimeters wide, and 
1.5 centimeters deep.  It was nontender with hypopigmented 
skin and an induration.  Approximately 3 centimeters below 
the top scar on the right calf, there was a nontender, 
superficial scar that was 0.5 centimeters wide and 2 
centimeters long.  It had a slight keloid and was 
hypopigmented.  There were no adhesions or induration.  Both 
scars were found to be stable.  There was no evidence of any 
inflammation, edema, limitation of motion or function caused 
by the scars, or inflexibility.  Neither of the scars on the 
Veteran's right calf were larger than 39 square centimeters 
or 929 square centimeters, nor were they in combination 
larger than 39 square centimeters or 929 square centimeters.  
Accordingly, the Board finds that the Veteran is not entitled 
to a separate 10 percent rating for his scars due to his 
right calf shell fragment wound under DCs 7801 and 7802.  

Diagnostic Code 7804 provides for a 10 percent rating for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, DC 7804 (2008).  The Veteran's VA examinations in 
September 2005 and December 2008 show that the scars on his 
right calf were not painful or tender to the touch.  
Therefore, the Board finds that the Veteran is not entitled 
to a separate 10 percent rating for his scars due to his 
right calf shell fragment wound under DC 7804.    

Diagnostic Code 8522 provides the rating criteria for 
paralysis of the musculocutaneous nerve (superficial 
peroneal).  A 0 percent rating is warranted for mild 
incomplete paralysis.  A 10 percent rating is warranted for 
moderate incomplete paralysis.  A 20 percent rating is 
warranted for severe incomplete paralysis.  A 30 percent 
rating is warranted for complete paralysis; eversion of foot 
weakened.  38 C.F.R. § 4.124a, DC 8522 (2009).

The Veteran's December 2008 VA medical examination shows that 
he suffered from neurological manifestations of his right 
calf shell fragment wound.  He complained of pain in the back 
of the right calf.  Examination revealed diminished sensation 
to sharp stimuli distal to the right calf wound extending 
approximately 1 centimeter past the distal edge of one of his 
scars.  Tone bulk strength of the lower extremities was 
within normal limits.  Reflexes were 2+ and normal.  There 
was no muscle atrophy, abnormal muscle tone or bulk, abnormal 
movements, or limitation of function affected by the nerve 
disorder.  Gait and balance were also normal.  

When the neurological manifestations of a disability are 
primarily sensory, the rating should be for the mild, or at 
most, the moderate degree.  Resolving all doubt in favor of 
the Veteran, the Board finds that the neurological 
manifestations of the residuals of his right calf shell 
fragment wound most nearly approximate mild incomplete 
paralysis of the superficial peroneal nerve.  However, that 
rating, which is not predicated upon muscle injury, is 
separate from and in addition to the 10 percent rating the 
Veteran has already been awarded under the diagnostic 
criteria pertaining to muscle injury.  Therefore, evaluation 
of the Veteran's residuals of a right calf shell fragment 
wound under both of those codes would not amount to 
pyramiding.  38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 
Vet. App. 259 (1994).  

Accordingly, the Board finds that the Veteran is entitled to 
a separate 0 percent rating for the neurological 
manifestations of mild incomplete paralysis of the 
superficial peroneal nerve due to the residuals of his right 
calf shell fragment wound.  However, incomplete paralysis 
that is more than mild is not shown because the evidence does 
not show muscle atrophy, motor impairment, or constant pain.  
38 C.F.R. § 4.124a, Diagnostic Code 8522 (2009).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's residuals of a right calf shell fragment wound 
do not warrant a rating in excess of 10 percent under the 
applicable diagnostic criteria for muscle injury, limitation 
of motion, or skin disabilities during any of the time under 
consideration since service connection was established.  
However, the Board finds that the Veteran is entitled to a 
separate 0 percent rating for the neurological manifestations 
of the residuals of a right calf shell fragment wound under 
DC 8522 because mild incomplete paralysis of the superficial 
peroneal nerve is shown.  The Board has resolved all 
reasonable doubt in favor of the Veteran in reaching this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of Left Cheek Shell Fragment Wound 

The Board finds that the objective findings of record are not 
indicative of any more than a moderate muscle injury.  There 
are no objective findings of loss of muscle function of the 
left cheek.  There is evidence of a through and through 
wound, but it was due to a single bullet and not caused by a 
small high-velocity or low-velocity missile, with 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There is no evidence of entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups with indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  The December 2008 VA 
examination found no loss of deep fascia, muscle substance, 
or normal firm resistance of muscles.  While the evidence 
tends to indicate lengthy hospitalization in service, the 
evidence does not show that hospitalization was necessary due 
solely to the shell fragment wound of the left cheek.  The 
Veteran had other shell fragment injuries not being 
considered in this decision.  While pain was noted on 
examination in December 2008, the examiner did not find 
evidence of loss of strength, increased fatigability, 
fatigue-pain, impairment of coordination, decreased 
endurance, or uncertainty of movement.  The left cheek shell 
fragment wound was not found to have a significant effect on 
the Veteran's routine daily activities.  The Board thus finds 
that a rating in excess of 10 percent is not warranted under 
DC 5323 because no more than moderate muscle injury is shown.    

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

The code for intervertebral disc syndrome (DC 5243), permits 
rating under either the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5236, 
5237, 5242, 5243 (2009).  Rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
requires evidence to show incapacitating episodes, which are 
defined as periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician.  38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Note (1) (2009).

When rating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

With regards to diagnostic codes based on limitation of 
motion, relevant diagnostic codes in this case include DC 
5237, which contemplates cervical strain, and DC 5243, which 
contemplates intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, DCs 5237, 5243 (2009).

Diagnostic Codes 5235 (vertebral fracture or dislocation), 
5236 (sacroiliac injury and weakness), 5238 (spinal 
stenosis), 5239 (spondylolisthesis or segmental instability), 
5240 (ankylosing spondylitis), 5241 (spinal fusion), and 5242 
(degenerative arthritis of the spine) are not applicable in 
this instance, as the medical evidence does not show that the 
Veteran has any of these conditions.  

Under the criteria delineated in the General Rating Formula 
for Diseases and Injuries of the Spine, a higher rating of 20 
percent is warranted if there is flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or combined range of motion of the cervical spine 
not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237 (2009).  On VA 
examinations in September 2005 and December 2008, there was 
no evidence of any muscle spasm or guarding, and the Veteran 
had full range of motion of the cervical spine.  Thus, the 
schedular criteria of DC 5237 cannot serve as a basis for an 
increased rating for the residuals of the Veteran's left 
cheek shell fragment wound.  

In evaluating whether DC 5243, the code pertaining to 
intervertebral disc syndrome, would entitle the Veteran to a 
higher rating, the Board notes that under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a higher rating of 20 percent is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Incapacitating episodes are 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  There was no evidence of any 
incapacitating episodes at the Veteran's VA examinations in 
September 2005 and December 2008.  Thus, the Veteran is not 
entitled to an increased rating based upon incapacitating 
episodes.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating if his chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, at each of 
the Veteran's VA examinations, he had full range of motion 
and no additional limitation of function or motion on 
repetitive motion testing.  There was also no evidence of any 
muscle spasm or guarding.  Taken together, those ranges of 
motion would not warrant a rating in excess of 0 percent 
under the general rating formula.  The requirement for a 
higher rating under the general rating formula, flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, is not demonstrated.  38 C.F.R. 
§ 4.71a, DC 5243 (2009).      

The Veteran has not complained of neurological abnormalities 
related to his cervical spine, and there is no objective 
evidence of any neurological abnormalities of the cervical 
spine.  At the December 2008 VA examination, there was no 
evidence of neurological manifestations or any cervical spine 
disability.  Tone bulk strength of the upper extremities was 
within normal limits.  Reflexes, gait, and balance were all 
found to be normal.  There was no muscle atrophy, abnormal 
muscle tone or bulk, abnormal movements, or limitation of 
function affected by nerve disorders.  Therefore, the Board 
finds that a separate rating for any cervical neurological 
manifestations is not warranted.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion, in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
an increased rating for residuals of a left cheek shell 
fragment wound under the relevant diagnostic codes for 
limitation of motion.   

In addition, the evidence does not show that the loss of any 
part of the skull, or disability of the mouth, lips, or 
tongue, that could be assigned any compensable rating.  
38 C.F.R. § 4.71a, 4.114, DCs 5296, 7200, 7201, 7203 (2009).  
The evidence also does not show any loss of or disability of 
the mandible or limitation of the temporomandibular 
articulation such that any compensable rating could be 
assigned.  38 C.F.R. § 4.150, DCs 9900-9905 (2009).

The Veteran's scar due to his left cheek shell fragment wound 
may be rated under the applicable skin criteria.  Diagnostic 
Codes 7801 (scars, other than head, face, or neck, that are 
deep or that cause limited motion), 7802 (scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion), 7803 (superficial, unstable scars), 
and 7805 (other scars, rated on limitation of function of 
affected part) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
these conditions.  The assignment of ratings based on muscle 
injury already rate the Veteran for any limitation of 
function of the affected part.   

Diagnostic Code 7800 applies to disfigurement of the head, 
face, or neck and provides that a 10 percent rating is 
warranted where there is one of the eight characteristics of 
disfigurement, which are defined as: a scar five or more 
inches in length, a scar at least one-quarter inch wide at 
the widest part, the surface contour of the scar is elevated 
or depressed on palpation, the scar is adherent to underlying 
tissue, the skin is hypo or hyper pigmented in an area 
exceeding six square inches, the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, there is underlying soft tissue 
missing in an area exceeding six square inches; and the skin 
is indurated and inflexible in an area exceeding six square 
inches.  A 30 percent rating is warranted with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is warranted with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement.  An 80 percent rating is warranted with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2008).  
  
On VA scar examination in September 2005, the Veteran had a 
superficial, stable scar on the left cheek that was 2 
millimeters round and 2 millimeters deep.  The scar itself 
had normal surrounding skin with no hypopigmentation.  There 
were no adhesions, restriction of movement, tenderness, or 
gross distortion of the face.  There was no evidence of any 
inflammation, edema, limitation of motion or function caused 
by the scar, or inflexibility.

The evidence of record does not show that the Veteran has any 
of the characteristics of disfigurement.  Because there is no 
evidence of record that the Veteran's scar due to his left 
cheek shell fragment wound causes any disfigurement of his 
head, face, or neck, he is not entitled to a separate 10 
percent rating for his scar due to his left cheek shell 
fragment wound under DC 7800. 

Diagnostic Code 7804 provides for a 10 percent rating for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, DC 7804 (2008).  The Veteran's VA examinations in 
September 2005 and December 2008 show that the scar on his 
left cheek was not painful or tender to the touch.  
Therefore, the Board finds that the Veteran is not entitled 
to a separate 10 percent rating for his scar due to his left 
cheek shell fragment wound under DC 7804.    

Diagnostic Code 8405 provides the rating criteria for 
neuralgia of the fifth (trigeminal) cranial nerve.  A 10 
percent rating is warranted for moderate incomplete 
paralysis.  A 30 percent rating is warranted for severe 
incomplete paralysis.  A 50 percent rating is warranted for 
complete paralysis.  38 C.F.R. § 4.124a, DC 8405 (2009).

The Veteran is currently in receipt of a 10 percent rating 
for his residuals of a left cheek shell fragment wound under 
DC 8405.  At a September 2005 VA muscles examination, the 
Veteran was found to have nerve damage in the face because of 
the chronic numbness in his left cheek.  There was decreased 
sensation to light touch, vibratory sense, and monofilament 
testing in the area of the left cheek scar.  On VA 
examination in December 2008, the examiner found that the 
Veteran suffered from neurological manifestations of his left 
cheek shell fragment wound.  The Veteran complained of pain 
and twitching in the left cheek.  Examination revealed 
sensory loss to sharp stimuli in the trigeminal nerve.  There 
was no muscle atrophy, abnormal muscle tone or bulk, abnormal 
movements, or limitation of function affected by the nerve 
disorder.  When the neurological manifestations of a 
disability are primarily sensory, the rating should be for 
the mild, or at most, the moderate degree.  The Board finds 
that the Veteran's neurological symptoms were primarily 
sensory, and therefore, there is no evidence of severe 
neuralgia, as would be required for an increased 30 percent 
rating.  Incomplete paralysis that is more than moderate is 
not shown because the evidence does not show muscle atrophy, 
motor impairment, or constant pain.  38 C.F.R. § 4.124a, 
Diagnostic Code 8405 (2009).  Accordingly, a rating in excess 
of 10 percent is not warranted under DC 8405 for the 
neurological manifestations of the Veteran's left cheek shell 
fragment wound.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's residuals of a left cheek shell fragment wound 
do not warrant a rating in excess of 10 percent under the 
applicable diagnostic criteria for muscle injury, limitation 
of motion, skin disabilities, or neurological disabilities 
during any of the time under consideration since service 
connection was established.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004; a rating 
decision in April 2005, February 2006; and a statement of the 
case in March 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

An increased rating for residuals of a right lower abdominal 
shell fragment wound is denied.

An increased rating, higher than 10 percent, for residuals of 
a right calf shell fragment wound is denied.

A separate 0 percent rating for the neurological 
manifestations of the residuals of a right calf shell 
fragment wound under DC 8522, is granted.  

An increased rating, higher than 10 percent, for residuals of 
a left cheek shell fragment wound is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


